DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 03/07/2022 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1 and 4-8 are withdrawn in view of the Applicant's amendments and arguments. 
For the recordation purposes, it is noted herein that the pressure unit “kgf/cm2” recited in claimed invention refers to “kgf/cm2 gauge” which is a gauge pressure (i.e., pressure zero-referenced against ambient air pressure) in view of the applicants’ argument filed 03/07/2022.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 10
Line 1, “The method of claim 1, wherein the first 

Claim 12
Line 1, “The method of claim 11, wherein the first 

Claim 13
Line 5, “butene supplied)]x100.”

Claim 16
Line 6, “butene supplied)]x100;”

Reasons for Allowance 
Applicant amended claim 1 to include the limitation of “a first product comprising water, a light component, 1,3-butadiene, and a heavy component, wherein the light component is one or more components selected from the group consisting of hydrogen, oxygen, carbon dioxide, carbon monoxide, methane, ethylene, acetaldehyde, I-butene, 2-butene, and vinylacetylene, and the heavy component is a component having a molecular weight higher than that of the 1,3-butadiene;”. 
Applicants’ argument that the instant invention as amended is non-obvious over cited prior arts, Cunningham (US 3,557,238) and Josch et al. (US 2014/0200379 A1), because the cited documents fail to disclose the features of: (C) feeding the cooled first product from the heat exchanger to a condenser operating at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2, and separating the heavy component from the 1,3-butadiene and the light 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 4, 5 and 7-16.  The concept of a method for preparing 1,3-butadiene, the method comprising:
feeding reactants into a reactor and performing an oxidative dehydrogenation
reaction within the rector to produce a first product comprising water, a light component, 1,3-butadiene, and a heavy component, wherein the light component is one or more components selected from the group consisting of hydrogen, oxygen, carbon dioxide, carbon monoxide, methane, ethylene, acetaldehyde, 1-butene, 2-butene, and vinylacetylene, and the heavy component is a component having a molecular weight higher than that of the 1,3-butadiene; 
(B) cooling the first product by feeding the first product through a heat exchanger to produce a cooled first product having a temperature of 60°C to 100°C, wherein the heat exchanger comprises a shell and tube heat exchanger, a block heat exchanger, a jacket heat exchanger, an air cooled heat exchanger, a spiral heat exchanger, or a plate heat exchanger;
2 to 1.0 kgf/cm2, and separating the heavy component from the 1,3-butadiene and the light component by condensing the heavy component, thus producing a first stream from the condenser comprising the heavy component and water and a second stream from the condenser comprising the light component, 1, 3-butadiene and water; 
(D) feeding the first stream from the condenser to a rebolier, and reboiling the first stream to separate the heavy component from the water; and
(E) feeding the separated water from the first stream to the reactor, is considered novel.
The closest prior art to Cunningham (US 3,557,238) disclose a method for preparing 1,3-butadiene from butene (col. 1, lines 19-27; Figure), the method comprising: (i) feeding reactants of oxygen (e.g., air), hydrocarbon feed (e.g., butane) and make-up steam (1, 2, 3, Fig. 1) into a reactor (4, Fig. 1) and performing an oxidative dehydrogenation reaction within the reactor in the presence of a catalyst, such as a tin phosphate catalyst (col. 4, lines 45-60); (ii) cooling the first product (5, Fig. 1) in a condenser (10, Fig. 1); (iii) the cooled product stream (12, Fig. 1) is transported to a separator (11, Fig. 1). Thereafter, a first stream comprising oxygenates (heavy components) and water (16, Figure) is separated via a separator (11, Figure). A second stream (13, Fig. 1) comprising nitrogen (light component) and hydrocarbons (1,3-butadiene) is separated via the separator (11, Figure) (col. 4, lines 61-73); (iv) Feeding the first stream comprising oxygenates (heavy components) and water (16, Figure) to a reboiler (21, Fig. 1), thereby separating concentrated heavy component (19, Figure) from the condensed heavy component by reboiling the condensed heavy component in a reboiler (21, Figure) (col. 4, lines 
Other pertinent prior art to Josch et al. (US 2014/0200379 A1) disclose a process for preparing butadiene (i.e., a conjugated diene) from n-butenes (Abstract), wherein the process comprises (please refers to a process scheme disclosed in paragraphs [0017]-[0026] and flow diagrams in Fig. 1): A) provision of a feed gas stream a comprising n-butenes; B) introduction of the feed gas stream a comprising n-butenes and an oxygen-comprising gas into at least one dehydrogenation zone and oxidative dehydrogenation of n-butenes to butadiene, giving a product gas stream b comprising butadiene, unreacted n-butenes, water vapor, oxygen, low-boiling hydrocarbons, possibly carbon oxides and possibly inert gases; C) cooling and compression of the product gas stream b in at least one compression stage, giving at least one condensate stream c1 comprising water and a gas stream c2 comprising butadiene, n-butenes, water vapor, oxygen, low boiling hydrocarbons, possibly carbon oxides and possibly inert gases; D) separation of incondensable and low-boiling gas constituents comprising oxygen, low-boiling hydrocarbons, possibly carbon oxides and possibly inert gases as gas stream d2 from the gas stream c2; E) separation of the C4 product stream d1 by extractive distillation with a solvent which is selective for butadiene into a stream el comprising butadiene and the selective solvent and a stream e2 comprising n-butenes; F) distillation of the stream e1 comprising butadiene and the selective solvent to give a stream f1 consisting essentially of the selective solvent and a butadiene-comprising stream f2.
The teachings of Cunningham and Josch, alone or in a combination, do not provide any guidance which would lead one to conduct a method for preparing 1,3-butadiene, the method comprising the features of (C) feeding the cooled first product from the heat exchanger to a 2 to 1.0 kgf/cm2, and separating the heavy component from the 1,3-butadiene and the light component by condensing the heavy component, thus producing a first stream from the condenser comprising the heavy component and water and a second stream from the condenser comprising the light component, 1, 3-butadiene and water; and (D) feeding the first stream from the condenser to a rebolier, and reboiling the first stream to separate the heavy component from the water, wherein the light component is one or more components selected from the group consisting of hydrogen, oxygen, carbon dioxide, carbon monoxide, methane, ethylene, acetaldehyde, 1-butene, 2-butene, and vinylacetylene, and the heavy component is a component having a molecular weight higher than that of the 1,3-butadiene, along with other limitations recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772